               Case 1:20-cv-08379-VSB Document 8 Filed 11/04/20 Page 1 of 1
                                                                                                                            ALBUQUERQUE
                                                                                                                                    BOISE


Snell & Wilmer
                                                                                                                                   DENVER
                                                                                                                                LAS VEGAS
____________            ____________
               L.L.P.                                                                                                         LOS ANGELES

          LAW OFFICES                                                                                                           LOS CABOS
                                                                                                                           ORANGE COUNTY
       One Arizona Center                                                                                                         PHOENIX

   400 E. Van Buren, Suite 1900                                                                                                 PORTLAND

     Phoenix, AZ 85004-2202                                                                                                          RENO
                                                                                                                            SALT LAKE CITY
           602.382.6000
                                                                                                                                SAN DIEGO
        602.382.6070 (Fax)
                                                                                                                                  SEATTLE
          www.swlaw.com
                                                                                                                                  TUCSON
                                                                                                                           WASHINGTON DC

        Taryn J. Gallup
        (602) 382-6547
      tgallup@swlaw.com                                      November 2, 2020

VIA ECF
The Honorable Vernon S. Broderick
United States District Court
Southern District of New York                                                                               11/4/2020
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

          Re:           Frankie Monegro v. Bradshaw International, Inc.
                        Case No. 1:20-cv-8379 (VSB)

Dear Judge Broderick:

       This firm was recently retained to represent defendant Bradshaw International, Inc.
(“Defendant”) in the above-referenced action. This letter is written pursuant to Rule 1.G. of
Your Honor’s Individual Rules & Practices in Civil Cases, to request an extension of
Defendant’s time to answer, move, or otherwise respond to the Complaint from Thursday,
November 5, 2020 to Friday, December 4, 2020. Plaintiff has consented to this request.

       Defendant’s request is made in light of our recent retention so that Defendant may be
afforded sufficient time to review, investigate, and analyze the allegations in the Complaint and
determine an appropriate response. This is Defendant’s first request for an extension of this
deadline. No other deadlines have been scheduled in this case as of this date.

          Thank you for Your Honor’s consideration of this request.

                                                                            Respectfully submitted,

                                                                            Snell & Wilmer L.L.P.
                                                                            s/ Taryn J. Gallup
                                                                            Taryn J. Gallup
TJG:dr
cc: All counsel of record (by ECF)
4835-0067-7840



                              Snell & Wilmer is a member of LEX MUNDI, The Leading Association of Independent Law Firms.
